Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 12-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2010/0079304 to Becker et al. in view of U.S. Pub. No. 2016/0296143 to Hayes et al.
Claim 1, 14, and 20, Becker discloses a patient bed 22 comprising a tag reader 54,78; and circuitry configured to produce, with the tag reader and the antennas, an interrogator signal from the opposite sides of the patient bed, to cause a location tag 52,76 mounted to the room and capable of being suspended from any location in the room [0042] to produce a response signal; receive, with the tag reader and with one of the antennas, the response signal from the location tag; and determine, as a function of room data in the response signal, a present location of the patient bed [0042][0043][0045][0046][0052].  Becker is silent to connecting the tag reader to a bed.  Hayes discloses connecting a mobile reader 24 to a patient support 22.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the inventio to connect the mobile tag reader of Becker to the patient support yielding predictable results that provide a more effective means of locating the patient support.  With regards to the reader comprising locating mobile units on opposite sides of the bed, selecting areas of the patient support to place the mobile units is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to place mobile units on opposites sides of the support yielding predictable results that provide greater accuracy in locating the patient support.   
Claims 2 and 15, Becker discloses the patient bed wherein to produce the interrogation signal comprises to produce a radio frequency signal [0020][0051], but is silent to the radio frequency having a linear polarization.  Selecting from a plethora of known radio signals is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to select a linear polarization signal yielding predictable results that provide an equivalent and alternative radio frequency signal for the patient bed of Becker.   
Claims 3 and 16, Becker discloses the patient bed wherein to determine, as a function of the room data, a present location of the patient bed comprises to determine, from the room data, an identifier of the room [0036].
Claim 10, Becker discloses the patient bed wherein the circuitry is capable of determining, as a function of the room data, whether the room has multiple patient bed sublocations [0041][0042].
Claim 12, Becker discloses the patient bed wherein the circuitry is further configured to send, to a remote computer device (30,32), data indicative of the present location of the patient bed [0035].

Claim 13, Becker discloses the patient bed wherein the circuitry is further capable of displaying, on a graphical user interface, data indicative of the present location of the patient bed [0040].
Allowable Subject Matter
Claims 4-9, 11, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673